DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10, and 12 are pending. Claim 1 is currently amended. 
Claim 11 is canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski (US 20160257451) in view of Ostberg (US 4583651) and Fussel (DE 4208316).
Regarding claim 1, Wisniewski discloses, A toy cap (28) for a container for beverages for children, such as juices, fruit purees, yogurts, and soft drinks (Para 4 3), the toy cap comprising: a closure body (Fig.1) comprising a tubular closure wall (50)  and a base (56), wherein said closure wall extends along a main axis between a lower end (See annotated figure below) , where a mouth opening is 
With regards to the preamble reciting “toy cap”, although Wisniewski does not explicitly discloses that the cap can be used as a toy, the prior art of Ostberg discloses a cap that can also be used as a toy. The use of a cap as a toy is well known in the art as disclosed by Ostberg.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cap of Wisniewski as a toy for the purpose of entertainment as disclosed by Ostberg. 

However, Wisniewski does not explicitly discloses the radial distance is equal to or greater than the vertical distance.
Fuessel is relevant to this issue discloses a spinning top wherein the radius distance is equal to or greater than the vertical distance (See annotated figure below where it is clearly shown that Line A which represents the radius is equal or greater than line B the vertical distance. This allows the spinning top to perform a clear and perfect gyroscopic movement (Para 10). 

    PNG
    media_image1.png
    266
    359
    media_image1.png
    Greyscale


With regards to the limitation, “impart manually to the toy cap a rotation around the main axis wherein, when the rotation structure is placed on a ground plane in such a way that the main axis is orthogonal to the ground plane, a vertical distance is defined between a barycenter and the ground plane; wherein, a radial distance is defined on an imaginary plane , between the barycenter and a peripheral end portion of the toy cap, the imaginary line passing through the barycenter”, the prior art of Wisniewski-Fuessel inherently has all the figures claimed by the limitation above and is able to perform all the functionalities due to structural similarities. After the combination of prior art Wisniewski-Fuessel, the modified toy cap would have all the physical/structural characteristics disclosed by the instant application, therefore, the toy cap of Wisniewski-Fuessel would perform the same as the instant application’s toy cap.


Regarding claim 2, Wisniewski-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski discloses the rotation structure (62)  is tapered, suitable to stand the toy cap up in an unstable manner (Fig.1, 8, the closure has 4 wings ( rotation structure 62) coming out which will act as support in order to allow the toy cap to stand up).

Regarding claim 3, Wisniewski-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski discloses rotation structure (62) is symmetrically formed around the main axis (Fig.1)



Regarding claim 5, Wisniewski-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski discloses rotation structure comprises a plurality of circumferentially arranged segments (See annotated figure below) having a shape converging towards the main axis (See annotated figure below).

    PNG
    media_image2.png
    374
    585
    media_image2.png
    Greyscale


	Regarding claim 9, Wisniewski-Fuessel discloses all the elements of claim 1.  Additionally, Wisniewski a plurality of lugs (Fig.1; multiple lugs 64 protruding radially from the sidewall), each lug protruding radially from the wall closure and being substantially contained on an imaginary plane that contains the central axis (Fig.1, 8).

.

Claim 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski- Ostberg-Fuessel as applied to claim 1 in view of Bisio (US 20090223963).
Regarding claim 6, Wisniewski-Fuessel discloses all the elements of claim 1.However, Wisniewski-Fuessel does not disclose an annular outer wall extending around the main axis, said annular outer wall being continuous or composed of separate sections, and spaced radially externally from the closure wall so as to form a compartment inside the toy cap, open at the top and bottom, integral with said closure wall.
Bisio is in the field of endeavor and discloses a cap wherein an annular outer wall (2) extending around the main axis (Fig.3; Z axis), said annular outer wall being continuous (Fig.2) or composed of separate sections, and spaced radially externally from the closure wall (12) so as to form a compartment inside the toy cap, open at the top and bottom, integral with said closure wall (Para 32-34; Fig.2, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Fuessel to incorporate an annular outer wall extending around the main axis, said annular outer wall being continuous or composed of separate sections, and spaced radially externally from the closure wall so as to form a compartment inside the toy cap, open at the top and bottom, integral with said closure wall as taught by Bisio for the purpose of creating safety passages (para 33,34).
Regarding claim 7, Wisniewski-Fuessel-Bisio discloses all the elements of claim 6.However, Wisniewski-Fuessel-Bisio does not explicitly discloses graphic symbols arranged on an outer face of the outer wall circumferentially spaced to determine points of a game.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Fuessel-Bisio to incorporate graphic symbols arranged on an outer face of the outer wall circumferentially spaced to determine points of a game as taught by Ostberg for the purpose of playing games. 

Regarding claim 10, Wisniewski-Fuessel discloses all the elements of claim 1. However, Wisniewski-Fuessel does not explicitly disclose a guarantee seal suitable to be torn off at least in one portion by unscrewing the toy cap from the container.
Bisio discloses a cap wherein a guarantee seal suitable to be torn off (Fig.7) at least in one portion by unscrewing the toy cap from the container (Para 5, 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Fuessel to incorporate a guarantee seal suitable to be torn off at least in one portion by unscrewing the toy cap from the container as taught by Bisio in order to prove the occurrence of opening (Para 24). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisniewski-Ostberg-Fuessel-Bisio as applied to claim 6 in view of  Piramoon (US 9987634 ) and Dailey (US 2332507)
Regarding claim 8, Wisniewski-Fuessel-Bisio discloses all the elements of claim 6.However, Wisniewski-Fuessel-Bisio does not disclose at least one tab protruding radially externally from the outer wall, contained on an imaginary plane orthogonal to the central axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Fuessel-Bisio to incorporate at least one tab protruding radially externally from the outer wall, contained on an imaginary plane orthogonal to the central axis as taught by Piramoon because this allows the user to grab the cap and rotate in order to open the container (Col.2, line 60-67). 
However, Wisniewski-Fuessel-Bisio- Piramoon does not disclose graphic symbols for identifying points of a game, a primary graphic symbol being arranged on the lower face of each tab.
Dailey is in the field of endeavor and discloses a top wherein graphic symbol are printed on the lower surface of an annular structure (Fig.10). This allows the top to be utilized in games of chance. (Col.2, 34, 35)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wisniewski-Fuessel-Bisio- Piramoon to incorporate graphic symbol are printed on the lower surface as taught by Piramoon for the purpose of playing games. 

Response to Arguments
Applicants amendment to the claims have overcome the previously applied 112 rejection set forth in the Non-Final office action mailed on 04/30/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice.

Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 


With regards to the argument tabs 62 of Wisniewski projects outward from the wall of the closing element 28 not axially with respect the base as argued on page 6, to that The Examiner respectfully disagrees. As shown below, when comparing rotational structure of the instant application to the prior art of Wisniewski, the rotational structures appears to be similar in terms of structure. Therefore, rotational structure of the instant application and the prior art is considered to be projecting axially.
Instant application
Prior art Wisniewski


    PNG
    media_image3.png
    386
    392
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    285
    368
    media_image4.png
    Greyscale



In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The use of cap as a toy is well known as disclosed by the previously cited prior art of Ostberg. Therefore, the Examiner concludes that there is a motivation for a person of ordinary skill to have a free gyratory movement to the cap of the Primary prior art of Wisniewski which is disclosed by the secondary prior art of Fuessel. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736